Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed August 26, 2021 and September 27, 2021 is acknowledged. Claims 2, 4-9, 11-29 and 31-33 are canceled. Claim 1 is amended. Claim 34 is newly added. Claims 1, 3, 10, 30 and new claim 34 are pending.  Election was made without traverse in the reply filed on March 30, 2017.
4.	Claims 1, 3, 10, 30 and 34 are under examination with respect to Tau (Tau-4R2N/Tau-4R1N/Tau-4R0N/Tau-3R2N/Tau-3R1N/Tau-3R0N) and Alzheimer’s disease in this office action. 
5.	Applicant’s arguments filed on August 26, 2021 and September 27, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Priority

6.	The priority for the subject matter related to the peptides of Tau having the sequence of SEQ ID NOs:5-12 in instant application is Nov 29, 2012. 
The priority for the subject matter related to the peptide of Tau having the sequence of SEQ ID NOs: 1-4 in instant application is December 2, 2011. 

Claim Rejections/Objections Withdrawn
7.	The rejection of claims 32-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 32-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled. 
  
Claim Rejections/Objections Maintained
In view of the amendment filed on August 26, 2021 and September 27, 2021, the following rejections are maintained.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 10, 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons set forth below. 
On p. 8 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1.
Applicant's arguments related to the limitation “the biomolecule of interest” have been fully considered and are found persuasive. The rejection based on the limitation “the biomolecule of interest” is withdrawn. However, based on MPEP§2171-MPEP§2173, the claims are still indefinite because:
i. Claim 1 recites the limitation "…...endonuclease fragments in the sample" and "wherein the endonuclease fragments have the sequence...." in line 2 of (d) of the claim. There is insufficient antecedent basis for this limitation in the claim because item (c) of the claim recites “digestion with an endoprotease”.  Digestion of a biomolecule with an endoprotease cannot or will not result in endonuclease fragments because an endoprotease is an enzyme that catalyzes proteolysis and breakdown of proteins into smaller polypeptides or single amino acids (i.e. protein scissors) whereas an endonuclease is an enzyme that breaks down a polynucleotide chain into two or more shorter chains by cleaving the phosphodiester bond within a polynucleotide chain (i.e. DNA/RNA scissors).
ii. Claim 34 recites the limitation "...the endonuclease digestion...." in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim because item (c) of the claim recites “digestion with an endoprotease”. In addition, trypsin or LysN is an endoprotease, not an endonuclease and thus cannot perform endonuclease digestion. For examination purposes, the limitation “endonuclease fragments” is interpreted as “endoprotease fragments” and the limitation “the endonuclease digestion..” is interpreted as “the endoprotease digestion”
iii. The rest of the claims are indefinite as depending from an indefinite claim.  Accordingly, the rejection of claims 1, 3, 10, 30 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 10, 30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons set forth below. 

Claims 1, 3, 10, 30 and 34 as amended encompass detecting endoprotease fragments of Tau having the sequence of any SEQ ID NOs: 1-12 in a genus of samples including samples from subjects with different diseases and different neurological or neurodegenerative diseases.
On p. 6-8 of the response, Applicant argues that the rejection has been overcome and the specification provides support for currently amended claims and cites paragraphs [0027], [0028], [0030], [0050]-[0051], tables 1-2 and example 2 and Univ. of Cal. v. Eli Lily in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient support or demonstrate that Applicant is in possession of measuring the amount of labeled and unlabeled endoprotease fragments of Tau having the sequence of any of SEQ ID NOs: 1-12 in a genus of samples including samples from subjects with different diseases as instantly claimed because:
i. The specification fails to teach whether trypsin/LysN digested peptides of Tau of SEQ ID NOs:1-12 can be detected in all types of samples from subjects with all forms of neurological or neurodegenerative diseases by the claimed SILK assay and mass spec because the specification provides no structural and functional relationship or correlation between the CSF Tau used in the example 2 of the specification and Tau in all types of samples from subjects with all forms of neurological or neurodegenerative diseases.
ii. Based on Portelius et al. (J. Proteome Res. 2008, 7: 2114-2120), molecular characterization of CSF tau is a challenge because of heterogeneity of tau isoform and post-translational modifications including phosphorylation, glycosylation and oxidation of tau including 80 serine and threonine phosphorylation sites and six different tau isoforms. While Portelius teaches that 19 tryptic fragments of tau can be detected in patients with AD, only the tryptic fragments of instant SEQ ID NO:2 or 3 are within the 19 tryptic fragments of tau in CSF in subjects with AD or tauopathies as disclosed by Portelius (see abstract; p. 2117, table 1).   
    PNG
    media_image1.png
    410
    1391
    media_image1.png
    Greyscale

iii. As previously made of record, Tau proteins and their processed peptides in CSF are very heterogeneous and detection of the presence of different Tau proteins and their processed peptides is different and relies on different detecting methods, for example the concentrations of detected peptides/proteins can be different by immunopurification targeting different tau epitopes before mass spec/SILK analysis as taught by Barthelemy et al. Ehrlich et al. and Sato et al., (see p. 667-668, figure 1; p. 670-672, table 1; p. 672-674 in Barthelemy, and p. 1284-1285; p. 1288-1295 in Sato). The specification fails to teach a well-established structural and functional relationship or correlation between the CSF Tau used in the example 2 of the specification and Tau in all types of samples from subjects with all forms of neurological or neurodegenerative diseases.
Since the structural and functional relationship or correlation between the CSF Tau used in the example 2 of the specification and Tau in all types of samples from subjects with all forms of neurological or neurodegenerative diseases is unknown and the common characteristics/features of endprotease fragments of Tau in all types of samples from subjects with all forms of neurological or neurodegenerative diseases  is also unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of samples and neurological or neurodegenerative diseases, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 3, 10, 30 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on August 26, 2021 and September 27, 2021.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3, 10, 30 and 34 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 1, 3, 10, 30 and 34 as amended are drawn to a method comprising: 
(a) contacting a sample from a subject containing a biomolecule of interest which is unlabeled with a Quantitation Standard (QS), wherein the Quantitation Standard comprises a known concentration of the biomolecule of interest which is labeled, wherein the unlabeled biomolecule of interest is Tau and the labeled biomolecule of interest is C13C leucine labeled Tau; 
(b) isolating the labeled and unlabeled biomolecule of interest from the sample;
	(c) subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and
(d) measuring with a measuring device the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample, wherein the endonuclease fragments have the sequence of any of SEQ ID NOs: 1-12, wherein the device is selected from a mass spectrometer, a tandem mass spectrometer or a combination thereof. 
The instant claims now recite a new limitation “endonuclease fragments”, which was not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification only disclosed fragments produced after digestion with an "endoprotease (e.g., trypsin, LysN, or V8 protease)" (see paragraph [0030]). An endoprotease is an enzyme that catalyzes proteolysis and breakdown of proteins into smaller polypeptides or single amino acids (i.e. protein scissors) whereas an endonuclease is an enzyme that breaks down a polynucleotide chain into two or more shorter chains by cleaving the phosphodiester bond within a polynucleotide chain (i.e. DNA/RNA scissors). 
The specification fails to disclose the new limitation “endonuclease fragments”. Accordingly, in the absence of sufficient recitation of “endonuclease fragments”, the specification does not provide adequate written description to support the new limitation recited in claims 1 and 34. Support is not found for the limitation “endonuclease fragments” as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.



Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 10, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter (US 2008/0206737, cited previously) in view of Bateman et al. (US2008/0145941, published Jun 19, 2008, priority Apr 6, 2005, as in IDS), Mayya & Han (Expert Rev. Proteomics, 2006, 3(6):597-610, cited previously), Gygi (US20050164324, published on Jul 28, 2005) and Portelius et al. (J. Proteome Res. 2008; 7:2114-2120).  
Claims 1, 3, 10, 30 and 34 as amended are drawn to a method comprising: 
(a) contacting a sample from a subject containing a biomolecule of interest which is unlabeled with a Quantitation Standard (QS), wherein the Quantitation Standard comprises a known concentration of the biomolecule of interest which is labeled, wherein the unlabeled biomolecule of interest is Tau and the labeled biomolecule of interest is 3C leucine labeled Tau; 
(b) isolating the labeled and unlabeled biomolecule of interest from the sample;
	(c) subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and
(d) measuring with a measuring device the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample, wherein the endonuclease fragments have the sequence of any of SEQ ID NOs: 1-12, wherein the device is selected from a mass spectrometer, a tandem mass spectrometer or a combination thereof. 
Dependent claims are directed to further comprising normalizing the calculated concentration to a standard curve, wherein the standard curve is generated by determining two or more ratios of unlabeled to QS, wherein the concentration of the unlabeled biomolecule is known (claim 3), wherein the sample is from a subject having different neurological or neurodegenerative diseases including Alzheimer’s disease (claim 10), wherein the measuring device is a mass spectrometer or  a tandem mass spectrometer (claim 30) and wherein the endonuclease digestion is performed using trypsin or LysN (claim 34). 
Hunter (US 2008/0206737) teaches methods for quantifying the absolute concentration of a biomolecule within a sample, such as for diagnostic applications (see abstract and [0031]) and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard (see [0011] and [0017]); isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring with a measuring device the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry, which is related to the method recited in instant claims 1, 3, 30 and 34 (see [0011]-[0018]). Hunter also teaches calculating the concentration of an unlabeled biomolecule (see [0011] and [0051]), determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve as in claim 3 (see [0009], [0011], [0017], [0051] and [0057]).  Hunter also teaches using a known concentration of one or more labeled amino acids and calculating the concentrations of two or more proteins of interest (i.e., biomolecules) (see [0011], [0023], and [0051]) and that the concentrations of biomolecules of interest may be compared (see [0011]-[0012]), such as by comparing the concentration of a protein of interest in a first sample to the concentration of the protein of interest in a second sample. Hunter also teaches mass spectrometer and a tandem mass spectrometer as in claims 1 and 30 (see [0008]; [0099]-103]), and subjecting the digestion with tryspin as in claims 1 and 34 (see [0141]; [0145]-[0146]).
But Hunter does not teach that the unlabeled biomolecule of interest is Tau and the labeled QS comprising 13C leucine labeled Tau and the endoprotease fragment have the sequence of any of SEQ ID NOs: 1-12 as in claim 1, and also fails to teach different neurological or neurodegenerative disease including AD in claim 10.  
Portelius et al. teach characterizing 19 tryptic fragments of Tau by optimized immunoprecipitation and mass spectrometry method, wherein the tryptic fragments of Tau include SEQ ID NOs: 2 and 3 (see p. 2117, table1).
Mayya teaches protein quantification methods that utilizing isotope-labeled samples and mass spectrometry, such as isotope-dilution mass spectrometry (IDMS) by determining the ratio of the peak area of the native peptide (i.e., the biomolecule) to the peak area of the stable isotope-labeled standard (SIS) peptide (i.e., the Quantitation Standard) multiplied by the initial amount of the internal standard spiked into the sample (i.e., the concentration of the Quantitation Standard) (see abstract).
Gygi (US2005/0164324) teaches a method of detecting and quantifying phosphorylatable polypeptide and/or acetylated polypeptides in complex mixtures including lysates comprising generating a peptide internal standard (i.e. QS) by incorporating labeled amino acid residues during synthesis process for detecting and quantifying phosphorylated proteins by mass spectrometry and/or tandem mass spectrometry, wherein the labeled internal QS includes a tryptic Tau fragment of instant SEQ ID NO:2 for detecting and measuring a target protein, tau (see the sequence alignment below; paragraphs [0007]-[0008]; [0024]-[0026]; [0029]; p. table 2)   
Bateman (US 2008/0145941) teaches an in vitro method of measuring metabolism of a biomolecule including Abeta and Tau comprising: (1) labeling a biomolecule of interest in vitro in CSF or in culture medium using 13C6-leucine; (2) isolating the biomolecule of interest from other labeled proteins; (3) cleaving the biomolecule of interest including Tau and Abeta into fragments that can be analyzed for the label; and (4) measuring the labeled and unlabeled fragments using a mass spectrometer or tandem mass spectrometer as a measuring device (see [0041]-[0042], in particular). (see [0027]-[0030]; [0041]-[0043]; [0063]-[0071]; p. 6-7, example 1; [0010]-[0012]; [0022]-[0047]; [0062]-examples 1-5; p. 11, claims 1-4, 6, 8-10, 13, 15-17, 19, 23-26 , in particular).  Bateman teaches immunoprecipitating the biomolecule of interest prior to detecting the labeled and unlabeled biomolecule by LC-LEI-MS (see [0070] and [0075], in particular) and also teaches the use of a standard curve generated from serial dilutions of labeled and unlabeled biomolecules in order to quantify the accuracy and precision of the measured biomolecules (see [0069], [0077] and [0089]) and that the standard curve is generated by determining two or more ratios of labeled and unlabeled biomolecule of interest including C13-Leucine Tau/Abeta peptides (see [0068-0069], and Figs. 4 and 7). Bateman teaches different labeled moieties comprising a non-radioactive isotope, including stable isotopes such as 2H, 13C, 15N, 17O, 18O, 33S, 34S or 36S (see [0029]) or a labeled amino acid, such as 13C6-leucine or 13C6-phenylalanine and essential or nonessential amino acids (see [0030]-[0031] and [0066]; claims 6 and 19). Bateman teaches that detection of the amount of labeled biomolecule and the amount of unlabeled biomolecule in the biological samples may be used to determine the ratio of labeled biomolecule to unlabeled biomolecule. Generally, the ratio of labeled to unlabeled biomolecule is directly proportional to the metabolism of the biomolecule ([0041]-[0043]; [0044]-[0047], in particular). Bateman also teaches different neurological or neurodegenerative disease that may be diagnosed or monitored according to the methods including Alzheimer's disease (AD), Parkinson’s disease, stroke, frontal temporal dementia (FTDs), Huntington’s disease, progressive supranuclear palsy (PSP), corticobasal degeneration (CBD), aging-related disorders and dementias, Multiple sclerosis, prion diseases, Lewy Body disease, and Amyotrophic Lateral Sclerosis (ALS) as in claim 10 (see [0024-0025]).
It would have been obvious to a skilled artisan at the time the invention was made to combine the teachings of Portelius, Mayya, Gygi and Bateman with the teaching of Hunter to use stable isotope labeled QS comprising a known concentration of 13C leucine labeled Tau to measure the amount of labeled and unlabeled tryptic fragments of Tau having the amino acid sequence of instant SEQ ID NO:2 or 3 with an expectation of success because Hunter teaches methods for quantifying the absolute concentration of a biomolecule within a sample for diagnostic applications and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard; isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry, and also teaches calculating the concentration of an unlabeled biomolecule, determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve, while Portelius, Mayya, Gygi and Bateman teach detecting and measuring labled and unlabeled tryptic Tau fragments using a mass spectrometer or a tandem mass spectrometer or in combination thereof and a labeled Tau tryptic fragment including SEQ ID NO:2 or 3 as a QS, wherein the labeled Tau tryptic fragment can be synthesed and labeled using 13C6-leucine.  In particular, Portelius teaches Tau that can be detected and characterized based on 19 tryptic fragments of Tau by optimized immunoprecipitation and mass spectrometry method, wherein the tryptic fragments of Tau include SEQ ID NOs: 2 and 3; Mayya teaches protein quantification methods that utilize isotope-labeled samples and mass spectrometry, such as isotope-dilution mass spectrometry (IDMS) by determining the ratio of the peak area of the native peptide (i.e., the biomolecule) to the peak area of the stable isotope-labeled standard (SIS) peptide (i.e., the Quantitation Standard) multiplied by the initial amount of the internal standard spiked into the sample (i.e., the concentration of the Quantitation Standard) (see abstract), Gygi  teaches a method of detecting and quantifying phosphorylatable polypeptide and/or acetylated polypeptides in complex mixtures including lysates comprising generating a peptide internal standard (i.e. QS) by incorporating labeled amino acid residues during synthesis process for detecting and quantifying phosphorylated proteins by mass spectrometry and/or tandem mass spectrometry, wherein the labeled internal QS includes a tryptic Tau fragment of instant SEQ ID NO:2 for detecting and measuring a target protein, tau; and Bateman teaches an in vitro method of measuring metabolism of a biomolecule including Abeta and Tau comprising: (1) labeling a biomolecule of interest in vitro in CSF or in culture medium using 13C6-leucine; (2) isolating the biomolecule of interest from other labeled proteins; (3) cleaving the biomolecule of interest including Tau and Abeta into fragments that can be analyzed for the label; and (4) measuring the labeled and unlabeled fragments using a mass spectrometer or tandem mass spectrometer as a measuring device and also teaches immunoprecipitating the biomolecule of interest prior to detecting the labeled and unlabeled biomolecule by LC-LEI-MS, use of a standard curve generated from serial dilutions of labeled and unlabeled biomolecules in order to quantify the accuracy and precision of the measured biomolecules and generating a standard curve by determining two or more ratios of labeled and unlabeled biomolecule of interest including 13C-Leucine Tau/Abeta peptides and also teaches different labeled moieties comprising a non-radioactive isotope, including stable isotopes such as 2H, 13C, 15N, 17O, 18O, 33S, 34S or 36S or a labeled amino acid, such as 13C6-leucine and essential or nonessential amino acids for labeling biomolecules of interest or tryptic fragments thereof. In this combination, both Hunter’s method and Portelius, Mayya, Gygi and Bateman’s methods and tryptic fragments of Tau are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Hunter’s method using Portelius, Mayya, Gygi and Bateman’s methods and tryptic fragments of Tau, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would detect and measure the amount of labeled and unlabeled endoprotease fragments having the sequence of SEQ ID NO:2 or 3 in subjects having AD because Hunter teaches methods for quantifying the absolute concentration of a biomolecule within a sample for diagnostic applications and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard (i.e. a labeled Quantification Standard (labeled QS), wherein the concentration of the standard is known and acts as an internal standard; isolating the labeled and unlabeled biomolecule of interest from the sample; subjecting the labeled and unlabeled biomolecule of interest to digestion with an endoprotease; and measuring the amount of labeled and unlabeled biomolecules endonuclease fragments in the sample by mass spectrometry, and also teaches calculating the concentration of an unlabeled biomolecule, determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve, and Portelius, Mayya, Gygi and Bateman teach detecting and measuring labled and unlabeled tryptic Tau fragments using a mass spectrometer or a tandem mass spectrometer or in combination thereof and a labeled Tau tryptic fragment including SEQ ID NO:2 or 3 as a QS, wherein the labeled Tau tryptic fragment can be synthesed and labeled using 13C6-leucine.. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
SEQ ID NO:2
US-10-862-195-1593
; Sequence 1593, Application US/10862195
; Publication No. US20050164324A1
; GENERAL INFORMATION:
;  APPLICANT: GYGI, STEVEN P.
;  TITLE OF INVENTION: SYSTEMS, METHODS AND KITS FOR CHARACTERIZING PHOSPHOPROTEOMES
;  FILE REFERENCE: 58890(70207)
;  CURRENT APPLICATION NUMBER: US/10/862,195
;  CURRENT FILING DATE:  2004-06-04
;  PRIOR APPLICATION NUMBER: 60/476,010
;  PRIOR FILING DATE: 2003-06-04
;  NUMBER OF SEQ ID NOS: 2245
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 1593
;   LENGTH: 15
;   TYPE: PRT
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   OTHER INFORMATION: See specification as filed for preferred embodiments
;   OTHER INFORMATION: and description of phosphorylation sites
US-10-862-195-1593

  Query Match             100.0%;  Score 15;  DB 4;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15

ADV13604
ID   ADV13604 standard; peptide; 15 AA.
XX
AC   ADV13604;
XX
DT   10-MAR-2005  (first entry)
XX
DE   Human phosphorylated peptide from phophoprotein #1542.
XX
KW   Alzheimers disease; neuroprotective; nootropic; degeneration; tumor;
KW   neoplasm; neurological disease; phosphorylation; protein sequencing;
KW   phosphoprotein.
XX
OS   Homo sapiens.
XX
CC PN   WO2004108948-A2.
XX
CC PD   16-DEC-2004.
XX
CC PF   04-JUN-2004; 2004WO-US017613.
XX
PR   04-JUN-2003; 2003US-0476010P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Gygi SP;
XX
DR   WPI; 2005-031720/03.
XX
CC PT   Characterizing phosphorylated polypeptides in a sample comprises 
CC PT   digesting the polypeptides with a protease thus generating test peptides,
CC PT   and collecting a fraction of test peptides that enriched for positively 
CC PT   charged peptides.
XX
CC PS   Claim 16; Page 88; 123pp; English.
XX
CC   The invention relates to characterizing phosphorylated polypeptides in a 
CC   sample comprising digesting the polypeptides with a protease thus 
CC   generating test peptides, and collecting a fraction of test peptides that
CC   enriched for positively charged peptides. Also included are a method 
CC   (comprising determining the presence, absence or level of one ore more 
CC   phosphorylated peptides as identified above in cells having a cell state 
CC   and determining the degree of correlation between the presence, absence 
CC   or level of phosphorylated polypeptide with the cell state), an isolated 
CC   peptide of 5-50 amino acids comprising an amino acid sequence that is a 
CC   subsequence of any of the protein sequences given in the specification 
CC   (and which comprise a phosphorylation site within the subsequence), an 
CC   isolated polypeptide selected from any of the polypeptides listed in the 
CC   specification and is modified at a modification site, an isolated peptide
CC   comprising a mass spectral peak signatures. a method for identifying a 
CC   treatment that modulates phosphorylation of an amino acid in a target 
CC   polypeptide, a method for generating a peptide standard, a pair of 
CC   peptide standards comprising the peptide obtained (where the peptide is 
CC   phosphorylated and a corresponding peptide comprising an identical amino 
CC   acid sequence but which is not phosphorylated), a system (comprising a 
CC   computer memory comprising data files storing information relating to the
CC   identifying characteristics of positively charged peptides, and a data 
CC   analysis module capable of executing instructions for organizing and/or 
CC   searching the data files), a computer program product (comprising data 
CC   relating to the identifying characteristics of positively charged 
CC   peptides and comprising instructions for organizing and/or searching the 
CC   data), and a method for identifying N-terminal peptides in a sample. The 
CC   method is useful for characterizing phosphorylated polypeptides in a 
CC   sample. The present sequence is a peptide from a human phosphoprotein, 
CC   containing a phosphorylation site, identified by the method of the 
CC   invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 15;  DB 7;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15







Conclusion


12.	NO CLAIM IS ALLOWED.


SEQ ID NO:1	-IGSLDNITHVPGGGNK 
SEQ ID NO:5	KIGSLDNITHVPGGGNK 

SEQ ID NO:3	-STPTAEAEEAGIGDTPSLEDEAAGHVTQAR----- 
SEQ ID NO:8	KSTPTAEAEEAGIGDTPSLEDEAAGHVTQA------ 
SEQ ID NO:9	KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVS--
SEQ ID NO:11	KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVSKS

SEQ ID NO:4	-----------KESPLQTPTEDGSEEPGSETSDA
SEQ ID NO:6	-----------KESPLQTPTEDGSEEPGSETSDA 
SEQ ID NO:12	QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 

SEQ ID NO:2 	SGYSSPGSPGTPGSR 
SEQ ID NO:7	KIATPRGAAPPGQKGQANATRIPAKTPPAP 

SEQ ID NO:10	KIGSTENLKHQPGGGKVQIINK 

Sato		TPSLPTPPTR
Barthelemy 	LQTAPVPMPDLK 
Mair		TPPSSGEPPKSGDR 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:1
BAN93221
ID   BAN93221 standard; peptide; 16 AA.
XX
AC   BAN93221;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Human Tau protein microtubule binding domain peptide (354-369) SEQ ID:11.
XX
KW   Tau protein; alzheimers disease; antibody production; antibody therapy;
KW   diagnostic test; immunoassay; methylation;
KW   microtubule associated protein tau; neuroprotective; nootropic;
KW   protein therapy; screening.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Dimethyl Lys"
XX
CC PN   WO2013059786-A1.
XX
CC PD   25-APR-2013.
XX
CC PF   22-OCT-2012; 2012WO-US061314.
XX
PR   21-OCT-2011; 2011US-0550053P.
XX
CC PA   (OHIS ) UNIV OHIO STATE.
XX
CC PI   Kuret JA,  Funk KE,  Yang JA,  Thomas S;
XX
DR   WPI; 2013-G26360/30.
XX
CC PT   New synthetic methylated peptide from tau protein, useful for 
CC PT   distinguishing the tau associated with Alzheimer's disease from that of 
CC PT   non-diseased brain, and for diagnosing or treating Alzheimer's disease.
XX
CC PS   Example 1; SEQ ID NO 11; 88pp; English.
XX
CC   The present invention relates to synthetic methylated peptides derived 
CC   from tau (microtubule associated protein tau) protein. The invention 
CC   further discloses: (1) a method for generating an antibody useful in the 
CC   specific diagnosis of Alzheimer's disease, which involves administering 
CC   to a mammal a synthetic methylated peptide derived from the tau protein 
CC   of the paired helical filaments, which is useful as an immunogen for 
CC   preparing an antibody specific for paired helical filaments associated 
CC   with Alzheimer's disease; (2) an antibody generated from the method, 
CC   which is characterized as for the tau protein of the paired helical 
CC   filaments associated with Alzheimer's disease or of non-diseased control 
CC   brain; (3) a method for identifying compounds useful in the treatment and
CC   diagnosis of Alzheimer's disease, which involves: (a) contacting a 
CC   synthetic methylated peptide with a test compound to permit binding of 
CC   the test compound to the peptide, and (b) determining the amount of test 
CC   compound that is bound to the peptide, where specific binding of the 
CC   compound to the peptide indicates that the test compound is capable of 
CC   being used for treatment or diagnosis of Alzheimer's disease; (4) a 
CC   compound identified by the method; (5) a method of diagnosing Alzheimer's
CC   disease, or a predisposition in an individual to Alzheimer's disease, 
CC   which involves: (a) obtaining a biological sample from an individual, (b)
CC   quantifying the amounts of the analyte biomarker, and (c) comparing the 
CC   amounts of the analyte biomarkers in the biological sample with the 
CC   amounts present in a normal control biological sample from a normal 
CC   subject, such that a difference in the level of the analyte biomarkers in
CC   the biological sample is indicative of Alzheimer's disease, or 
CC   predisposition to Alzheimer's disease; (6) a method of monitoring 
CC   efficacy of a therapy in a subject having, suspected of having, or of 
CC   being predisposed to Alzheimer's disease, by detecting and/or quantifying
CC   the biomarker; and (7) a method for verifying the detection of a 
CC   methylated tau peptide in selective reaction monitoring mass 
CC   spectrometry. The synthetic methylated peptide of the invention is 
CC   useful: (a) as an antigen for preparing an antibody specific for 
CC   distinguishing the tau associated with Alzheimer's disease from that of 
CC   non-diseased brain; (b) for generating an antibody useful in the specific
CC   diagnosis or diagnostic exclusion of Alzheimer's disease, and (c) for 
CC   identifying compounds useful in the treatment and diagnosis of 
CC   Alzheimer's disease. The methylated peptide, antibody or compound is 
CC   useful for diagnosing or treating Alzheimer's disease or in the 
CC   preparation of a medicament for treatment of Alzheimer's disease. The 
CC   present sequence represents a human Tau protein microtubule binding 
CC   domain methylated peptide (residues 354-369 of human Tau Protein of 
CC   BAN93229 obtained from NP_005901), which is useful for identifying 
CC   compounds useful in the treatment and diagnosis of Alzheimer's disease.
XX
SQ   Sequence 16 AA;

  Query Match             100.0%;  Score 87;  DB 20;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

ANZ22955
ID   ANZ22955 standard; peptide; 17 AA.
XX
AC   ANZ22955;
XX
DT   24-JAN-2008  (first entry)
XX
DE   Human MAPT Cytoskeletal protein Acetylation site, SEQ ID 189.
XX
KW   protein detection; cell signaling; diagnosis; prognosis; cancer;
KW   oncogenesis; cytostatic; antibody; MAPT; Cytoskeletal protein.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133702-A2.
XX
CC PD   22-NOV-2007.
XX
CC PF   11-MAY-2007; 2007WO-US011444.
XX
PR   12-MAY-2006; 2006US-0799962P.
XX
CC PA   (CELL-) CELL SIGNALING TECHNOLOGY INC.
XX
CC PI   Guo A,  Gu T,  Mitchell J,  Hornbeck P;
XX
DR   WPI; 2008-A34279/02.
DR   SWISSPROT; P10636.
XX
CC PT   Detecting or quantifying signaling protein in protein acetylation 
CC PT   signaling pathways comprises utilizing acetylation site-specific antibody
CC PT   that specifically binds the protein and/or heavy-isotope labeled peptide 
CC PT   (AQUA peptide).
XX
CC PS   Claim 1; SEQ ID NO 189; 104pp; English.
XX
CC   The invention relates to 432 novel acetylation sites identified in signal
CC   transduction proteins and pathways underlying human protein acetylation 
CC   signaling pathways, and provides acetylation-site specific antibodies and
CC   heavy-isotope labeled peptides (AQUA peptides) for the selective 
CC   detection and quantification of these acetylated sites/proteins, as well 
CC   as methods of using the reagents for such purpose. Among the acetylation 
CC   sites identified are sites occurring in the following protein types: 
CC   Acetyltransferases, Adaptor/Scaffold proteins, Actin binding proteins, 
CC   Adhesion proteins, Apoptosis proteins, Calcium-binding proteins, Cell 
CC   Cycle Regulation proteins, Cell Surface proteins, DNA binding proteins, 
CC   DNA replication proteins, Channel proteins, Chaperone proteins, Cellular 
CC   Metabolism enzymes, Cytoskeletal proteins, DNA repair proteins, 
CC   Endoplasmic reticulum proteins, Enzyme proteins, G protein and GTPase 
CC   Activating proteins, Guanine Nucleotide Exchange Factors, Helicase 
CC   proteins, lsomerase proteins, Extracelluar matrix proteins, Hydrolases, 
CC   Ligase proteins, Lipid kinases, lnhibtor proteins, Lipid Binding proteins
CC   and Lyases. The method is useful for detecting or quantifying a signaling
CC   protein that is lysine-acetylated in protein acetylation signaling 
CC   pathways and provides means to unravel the molecular mechanisms of 
CC   acetylation-driven oncogenesis in cancer by identifying the downstream 
CC   signaling proteins mediating cellular transformation. The present 
CC   sequence is one such novel lysine-acetylation site of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 12;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

AZH93844
ID   AZH93844 standard; peptide; 17 AA.
XX
AC   AZH93844;
XX
DT   23-JUN-2011  (first entry)
XX
DE   Human Tau isoform 2 microtubule-binding domain (354-370), SEQ ID: 44.
XX
KW   Tau protein; alzheimers disease; calcification;
KW   cerebral amyloid angiopathy; cognitive disorder;
KW   creutzfeldt jakob disease; degeneration; dementia; diagnostic test;
KW   down syndrome; drug screening; frontotemporal dementia;
KW   gerstmann-straussler-scheinker syndrome; hallervorden-spatz syndrome;
KW   motor neurone disease; multiple system atrophy; myositis;
KW   neurodegenerative disease; neuroprotective; niemann pick disease;
KW   parkinsons disease; progressive supranuclear palsy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Acetylated"
XX
CC PN   WO2011056300-A1.
XX
CC PD   12-MAY-2011.
XX
CC PF   15-SEP-2010; 2010WO-US048989.
XX
PR   06-NOV-2009; 2009US-0258822P.
XX
CC PA   (GLAD-) GLADSTONE INST J DAVID.
XX
CC PI   Gan L;
XX
DR   WPI; 2011-F19669/33.
XX
CC PT   Reducing level of acetylated Tau polypeptide in a cell involves 
CC PT   contacting the cell with agent that increases/decreases activity of 
CC PT   polypeptide that respectively deacetylates/acetylates Tau polypeptide in 
CC PT   cell/agent.
XX
CC PS   Example 1; SEQ ID NO 44; 179pp; English.
XX
CC   The present invention relates to a method of reducing the level of an 
CC   acetylated Tau polypeptide in a cell (neuron or glial cell). The method 
CC   involves contacting the cell with an agent (activator of sirtuin (silent 
CC   mating type information regulation 2 homolog) 1 (SIRT1), SIRT2 or histone
CC   deacetylase 6 (HDAC6)) that increases the activity of a polypeptide that 
CC   deacetylates a Tau polypeptide in the cell and/or an agent (inhibitor of 
CC   histone acetyltransferase e.g., p300 (also known as EP300 or E1A binding 
CC   protein p300), or CREB-binding protein (CBP)) that decreases the activity
CC   of a polypeptide that acetylates a Tau polypeptide in the cell. The above
CC   -cited method is useful for treating a tauopathy e.g., neurodegenerative 
CC   diseases such as dementia, Alzheimer's disease, progressive supranuclear 
CC   palsy, corticobasal degeneration, Down's syndrome, dementia pugilistica, 
CC   inclusion-body myositis, frontotemporal lobar degeneration (also known as
CC   Pick's disease), Creutzfeldt-Jakob disease, Gerstmann-Straussler-
CC   Scheinker disease, prion protein cerebral amyloid angiopathy, amyotrophic
CC   lateral sclerosis, Parkinsonism-dementia complex, argyrophilic grain 
CC   dementia, diffuse neurofibrillary tangles with calcification, Hallevorden
CC   -Spatz disease, multiple system atrophy, Niemann-Pick disease type C, 
CC   progressive subcortical gliosis or subacute sclerosing panencephalitis. 
CC   The invention further relates to a method of identifying a candidate 
CC   agent for treating a tauopathy and a method of diagnosing a cognitive 
CC   impairment disorder in an individual, which involves detecting a level of
CC   acetylated Tau polypeptide in a biological sample obtained from the 
CC   individual, where a level of acetylated Tau polypeptide that is higher 
CC   than a normal control level indicates that the individual has a cognitive
CC   impairment disorder. The present sequence is a human Tau isoform 2 
CC   acetylated microtubule-binding domain (354-370). The deacetylation of Tau
CC   polypeptide is increased or the acetylation of Tau polypeptide is 
CC   inhibited for treating a tauopathy.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 18;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
BAH73842
ID   BAH73842 standard; protein; 17 AA.
XX
AC   BAH73842;
XX
DT   17-JAN-2013  (first entry)
XX
DE   Tau protease cleaved human tau protein fragment, SEQ ID 34.
XX
KW   Tau protein; alzheimers disease; amnesia; antibody therapy; dementia;
KW   diagnostic test; drug discovery; neurodegenerative disease;
KW   neurological disease; neuroprotective; nootropic; protein production;
KW   protein therapy; recombinant protein; senile dementia; therapeutic;
KW   traumatic brain injury; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2012162179-A1.
XX
CC PD   29-NOV-2012.
XX
CC PF   18-MAY-2012; 2012WO-US038672.
XX
PR   20-MAY-2011; 2011US-0488493P.
PR   06-OCT-2011; 2011US-0544090P.
PR   12-DEC-2011; 2011US-0569558P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Moe JG,  Davidowitz EJ,  Lopez P;
XX
DR   WPI; 2012-Q76440/82.
XX
CC PT   New isolated peptide or polypeptide comprising specific amino acid 
CC PT   sequences, useful for producing truncated tau protease or tau protease 
CC PT   variant, and identifying serine protease inhibitor.
XX
CC PS   Example 7; SEQ ID NO 34; 147pp; English.
XX
CC   The present invention relates to a novel isolated peptide or polypeptide,
CC   useful for producing truncated tau protease or tau protease variant and 
CC   identifying serine protease inhibitor. The invention also provides: a tau
CC   protease variant peptide or polypeptide comprising a mammalian tau 
CC   protease that has been substituted in at least one amino acid at a 
CC   position that corresponds to amino acid residues 5, 257, 260, 266, 272, 
CC   273, 279, 280, 285, 296, 301, 303-305, 315, 317, 320, 332, 335-337, 342, 
CC   352, 356, 363, 369, 389, 406 or 427 of SEQ ID NO: 6 (BAH73814); an 
CC   antibody or antigen binding fragment capable of binding to the isolated 
CC   peptide or polypeptide; an isolated polynucleotide encoding the peptide, 
CC   polypeptide or antibody; an expression vector comprising the isolated 
CC   polynucleotide; an isolated host cell transformed with the expression 
CC   vector; a composition comprising a pharmaceutically acceptable carrier 
CC   and (a) the peptide or polypeptide, (b) the antibody or antigen binding 
CC   fragment, (c) the isolated polynucleotide, (d) the expression vector, or 
CC   (e) the isolated host cell; a method (M1) for producing a truncated tau 
CC   protease or a tau protease variant by (i) culturing a population of 
CC   recombinant host cells comprising the encodes the peptide or polypeptide,
CC   under the conditions of truncated or variant tau protease expression, and
CC   (ii) recovering the truncated or variant tau protease from the population
CC   of host cells or the culture medium; a method (M2) for identifying a 
CC   serine protease inhibitor; a recombinant serine protease prepared from 
CC   the method M1; and a recombinant tau 4R2N trimer protease fusion protein.
CC   The composition of the invention is useful for treating, diagnosing, 
CC   amelioration of symptoms, or discovering a drug for tauopathy, neural 
CC   deficit, dementia, senility, age-related memory loss, traumatic brain 
CC   injury or Alzheimer's disease. The present sequence represents a tau 
CC   protease cleaved human tau protein fragment, which can be used for 
CC   identifying active fragments capable of demonstrating protease activity 
CC   in Alzheimer's disease. Note: The present sequence is also described as 
CC   SEQ ID NO: 34 in the sequence listing, but it is also described as SEQ ID
CC   NO: 36 in page 87 and differs from the sequence described as SEQ ID NO: 
CC   34 in page 87 (see BAH73840).
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 19;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

SEQ ID NO:1
BAN93221
ID   BAN93221 standard; peptide; 16 AA.
XX
AC   BAN93221;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Human Tau protein microtubule binding domain peptide (354-369) SEQ ID:11.
XX
KW   Tau protein; alzheimers disease; antibody production; antibody therapy;
KW   diagnostic test; immunoassay; methylation;
KW   microtubule associated protein tau; neuroprotective; nootropic;
KW   protein therapy; screening.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Dimethyl Lys"
XX
CC PN   WO2013059786-A1.
XX
CC PD   25-APR-2013.
XX
CC PF   22-OCT-2012; 2012WO-US061314.
XX
PR   21-OCT-2011; 2011US-0550053P.
XX
CC PA   (OHIS ) UNIV OHIO STATE.
XX
CC PI   Kuret JA,  Funk KE,  Yang JA,  Thomas S;
XX
DR   WPI; 2013-G26360/30.
XX
CC PT   New synthetic methylated peptide from tau protein, useful for 
CC PT   distinguishing the tau associated with Alzheimer's disease from that of 
CC PT   non-diseased brain, and for diagnosing or treating Alzheimer's disease.
XX
CC PS   Example 1; SEQ ID NO 11; 88pp; English.
XX
CC   The present invention relates to synthetic methylated peptides derived 
CC   from tau (microtubule associated protein tau) protein. The invention 
CC   further discloses: (1) a method for generating an antibody useful in the 
CC   specific diagnosis of Alzheimer's disease, which involves administering 
CC   to a mammal a synthetic methylated peptide derived from the tau protein 
CC   of the paired helical filaments, which is useful as an immunogen for 
CC   preparing an antibody specific for paired helical filaments associated 
CC   with Alzheimer's disease; (2) an antibody generated from the method, 
CC   which is characterized as for the tau protein of the paired helical 
CC   filaments associated with Alzheimer's disease or of non-diseased control 
CC   brain; (3) a method for identifying compounds useful in the treatment and
CC   diagnosis of Alzheimer's disease, which involves: (a) contacting a 
CC   synthetic methylated peptide with a test compound to permit binding of 
CC   the test compound to the peptide, and (b) determining the amount of test 
CC   compound that is bound to the peptide, where specific binding of the 
CC   compound to the peptide indicates that the test compound is capable of 
CC   being used for treatment or diagnosis of Alzheimer's disease; (4) a 
CC   compound identified by the method; (5) a method of diagnosing Alzheimer's
CC   disease, or a predisposition in an individual to Alzheimer's disease, 
CC   which involves: (a) obtaining a biological sample from an individual, (b)
CC   quantifying the amounts of the analyte biomarker, and (c) comparing the 
CC   amounts of the analyte biomarkers in the biological sample with the 
CC   amounts present in a normal control biological sample from a normal 
CC   subject, such that a difference in the level of the analyte biomarkers in
CC   the biological sample is indicative of Alzheimer's disease, or 
CC   predisposition to Alzheimer's disease; (6) a method of monitoring 
CC   efficacy of a therapy in a subject having, suspected of having, or of 
CC   being predisposed to Alzheimer's disease, by detecting and/or quantifying
CC   the biomarker; and (7) a method for verifying the detection of a 
CC   methylated tau peptide in selective reaction monitoring mass 
CC   spectrometry. The synthetic methylated peptide of the invention is 
CC   useful: (a) as an antigen for preparing an antibody specific for 
CC   distinguishing the tau associated with Alzheimer's disease from that of 
CC   non-diseased brain; (b) for generating an antibody useful in the specific
CC   diagnosis or diagnostic exclusion of Alzheimer's disease, and (c) for 
CC   identifying compounds useful in the treatment and diagnosis of 
CC   Alzheimer's disease. The methylated peptide, antibody or compound is 
CC   useful for diagnosing or treating Alzheimer's disease or in the 
CC   preparation of a medicament for treatment of Alzheimer's disease. The 
CC   present sequence represents a human Tau protein microtubule binding 
CC   domain methylated peptide (residues 354-369 of human Tau Protein of 
CC   BAN93229 obtained from NP_005901), which is useful for identifying 
CC   compounds useful in the treatment and diagnosis of Alzheimer's disease.
XX
SQ   Sequence 16 AA;

  Query Match             100.0%;  Score 87;  DB 20;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
AZH93843
ID   AZH93843 standard; peptide; 21 AA.
XX
AC   AZH93843;
XX
DT   23-JUN-2011  (first entry)
XX
DE   Human Tau isoform 2 microtubule-binding domain (350-370), SEQ ID: 43.
XX
KW   Tau protein; alzheimers disease; calcification;
KW   cerebral amyloid angiopathy; cognitive disorder;
KW   creutzfeldt jakob disease; degeneration; dementia; diagnostic test;
KW   down syndrome; drug screening; frontotemporal dementia;
KW   gerstmann-straussler-scheinker syndrome; hallervorden-spatz syndrome;
KW   motor neurone disease; multiple system atrophy; myositis;
KW   neurodegenerative disease; neuroprotective; niemann pick disease;
KW   parkinsons disease; progressive supranuclear palsy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   4
FT                   /note= "Acetylated"
FT   Modified-site   20
FT                   /note= "Acetylated"
XX
CC PN   WO2011056300-A1.
XX
CC PD   12-MAY-2011.
XX
CC PF   15-SEP-2010; 2010WO-US048989.
XX
PR   06-NOV-2009; 2009US-0258822P.
XX
CC PA   (GLAD-) GLADSTONE INST J DAVID.
XX
CC PI   Gan L;
XX
DR   WPI; 2011-F19669/33.
XX
CC PT   Reducing level of acetylated Tau polypeptide in a cell involves 
CC PT   contacting the cell with agent that increases/decreases activity of 
CC PT   polypeptide that respectively deacetylates/acetylates Tau polypeptide in 
CC PT   cell/agent.
XX
CC PS   Example 1; SEQ ID NO 43; 179pp; English.
XX
CC   The present invention relates to a method of reducing the level of an 
CC   acetylated Tau polypeptide in a cell (neuron or glial cell). The method 
CC   involves contacting the cell with an agent (activator of sirtuin (silent 
CC   mating type information regulation 2 homolog) 1 (SIRT1), SIRT2 or histone
CC   deacetylase 6 (HDAC6)) that increases the activity of a polypeptide that 
CC   deacetylates a Tau polypeptide in the cell and/or an agent (inhibitor of 
CC   histone acetyltransferase e.g., p300 (also known as EP300 or E1A binding 
CC   protein p300), or CREB-binding protein (CBP)) that decreases the activity
CC   of a polypeptide that acetylates a Tau polypeptide in the cell. The above
CC   -cited method is useful for treating a tauopathy e.g., neurodegenerative 
CC   diseases such as dementia, Alzheimer's disease, progressive supranuclear 
CC   palsy, corticobasal degeneration, Down's syndrome, dementia pugilistica, 
CC   inclusion-body myositis, frontotemporal lobar degeneration (also known as
CC   Pick's disease), Creutzfeldt-Jakob disease, Gerstmann-Straussler-
CC   Scheinker disease, prion protein cerebral amyloid angiopathy, amyotrophic
CC   lateral sclerosis, Parkinsonism-dementia complex, argyrophilic grain 
CC   dementia, diffuse neurofibrillary tangles with calcification, Hallevorden
CC   -Spatz disease, multiple system atrophy, Niemann-Pick disease type C, 
CC   progressive subcortical gliosis or subacute sclerosing panencephalitis. 
CC   The invention further relates to a method of identifying a candidate 
CC   agent for treating a tauopathy and a method of diagnosing a cognitive 
CC   impairment disorder in an individual, which involves detecting a level of
CC   acetylated Tau polypeptide in a biological sample obtained from the 
CC   individual, where a level of acetylated Tau polypeptide that is higher 
CC   than a normal control level indicates that the individual has a cognitive
CC   impairment disorder. The present sequence is a human Tau isoform 2 
CC   acetylated microtubule-binding domain (350-370). The deacetylation of Tau
CC   polypeptide is increased or the acetylation of Tau polypeptide is 
CC   inhibited for treating a tauopathy.
XX
SQ   Sequence 21 AA;

  Query Match             100.0%;  Score 87;  DB 18;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          5 IGSLDNITHVPGGGNK 20

ANZ22955
ID   ANZ22955 standard; peptide; 17 AA.
XX
AC   ANZ22955;
XX
DT   24-JAN-2008  (first entry)
XX
DE   Human MAPT Cytoskeletal protein Acetylation site, SEQ ID 189.
XX
KW   protein detection; cell signaling; diagnosis; prognosis; cancer;
KW   oncogenesis; cytostatic; antibody; MAPT; Cytoskeletal protein.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133702-A2.
XX
CC PD   22-NOV-2007.
XX
CC PF   11-MAY-2007; 2007WO-US011444.
XX
PR   12-MAY-2006; 2006US-0799962P.
XX
CC PA   (CELL-) CELL SIGNALING TECHNOLOGY INC.
XX
CC PI   Guo A,  Gu T,  Mitchell J,  Hornbeck P;
XX
DR   WPI; 2008-A34279/02.
DR   SWISSPROT; P10636.
XX
CC PT   Detecting or quantifying signaling protein in protein acetylation 
CC PT   signaling pathways comprises utilizing acetylation site-specific antibody
CC PT   that specifically binds the protein and/or heavy-isotope labeled peptide 
CC PT   (AQUA peptide).
XX
CC PS   Claim 1; SEQ ID NO 189; 104pp; English.
XX
CC   The invention relates to 432 novel acetylation sites identified in signal
CC   transduction proteins and pathways underlying human protein acetylation 
CC   signaling pathways, and provides acetylation-site specific antibodies and
CC   heavy-isotope labeled peptides (AQUA peptides) for the selective 
CC   detection and quantification of these acetylated sites/proteins, as well 
CC   as methods of using the reagents for such purpose. Among the acetylation 
CC   sites identified are sites occurring in the following protein types: 
CC   Acetyltransferases, Adaptor/Scaffold proteins, Actin binding proteins, 
CC   Adhesion proteins, Apoptosis proteins, Calcium-binding proteins, Cell 
CC   Cycle Regulation proteins, Cell Surface proteins, DNA binding proteins, 
CC   DNA replication proteins, Channel proteins, Chaperone proteins, Cellular 
CC   Metabolism enzymes, Cytoskeletal proteins, DNA repair proteins, 
CC   Endoplasmic reticulum proteins, Enzyme proteins, G protein and GTPase 
CC   Activating proteins, Guanine Nucleotide Exchange Factors, Helicase 
CC   proteins, lsomerase proteins, Extracelluar matrix proteins, Hydrolases, 
CC   Ligase proteins, Lipid kinases, lnhibtor proteins, Lipid Binding proteins
CC   and Lyases. The method is useful for detecting or quantifying a signaling
CC   protein that is lysine-acetylated in protein acetylation signaling 
CC   pathways and provides means to unravel the molecular mechanisms of 
CC   acetylation-driven oncogenesis in cancer by identifying the downstream 
CC   signaling proteins mediating cellular transformation. The present 
CC   sequence is one such novel lysine-acetylation site of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 12;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

AZH93844
ID   AZH93844 standard; peptide; 17 AA.
XX
AC   AZH93844;
XX
DT   23-JUN-2011  (first entry)
XX
DE   Human Tau isoform 2 microtubule-binding domain (354-370), SEQ ID: 44.
XX
KW   Tau protein; alzheimers disease; calcification;
KW   cerebral amyloid angiopathy; cognitive disorder;
KW   creutzfeldt jakob disease; degeneration; dementia; diagnostic test;
KW   down syndrome; drug screening; frontotemporal dementia;
KW   gerstmann-straussler-scheinker syndrome; hallervorden-spatz syndrome;
KW   motor neurone disease; multiple system atrophy; myositis;
KW   neurodegenerative disease; neuroprotective; niemann pick disease;
KW   parkinsons disease; progressive supranuclear palsy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Acetylated"
XX
CC PN   WO2011056300-A1.
XX
CC PD   12-MAY-2011.
XX
CC PF   15-SEP-2010; 2010WO-US048989.
XX
PR   06-NOV-2009; 2009US-0258822P.
XX
CC PA   (GLAD-) GLADSTONE INST J DAVID.
XX
CC PI   Gan L;
XX
DR   WPI; 2011-F19669/33.
XX
CC PT   Reducing level of acetylated Tau polypeptide in a cell involves 
CC PT   contacting the cell with agent that increases/decreases activity of 
CC PT   polypeptide that respectively deacetylates/acetylates Tau polypeptide in 
CC PT   cell/agent.
XX
CC PS   Example 1; SEQ ID NO 44; 179pp; English.
XX
CC   The present invention relates to a method of reducing the level of an 
CC   acetylated Tau polypeptide in a cell (neuron or glial cell). The method 
CC   involves contacting the cell with an agent (activator of sirtuin (silent 
CC   mating type information regulation 2 homolog) 1 (SIRT1), SIRT2 or histone
CC   deacetylase 6 (HDAC6)) that increases the activity of a polypeptide that 
CC   deacetylates a Tau polypeptide in the cell and/or an agent (inhibitor of 
CC   histone acetyltransferase e.g., p300 (also known as EP300 or E1A binding 
CC   protein p300), or CREB-binding protein (CBP)) that decreases the activity
CC   of a polypeptide that acetylates a Tau polypeptide in the cell. The above
CC   -cited method is useful for treating a tauopathy e.g., neurodegenerative 
CC   diseases such as dementia, Alzheimer's disease, progressive supranuclear 
CC   palsy, corticobasal degeneration, Down's syndrome, dementia pugilistica, 
CC   inclusion-body myositis, frontotemporal lobar degeneration (also known as
CC   Pick's disease), Creutzfeldt-Jakob disease, Gerstmann-Straussler-
CC   Scheinker disease, prion protein cerebral amyloid angiopathy, amyotrophic
CC   lateral sclerosis, Parkinsonism-dementia complex, argyrophilic grain 
CC   dementia, diffuse neurofibrillary tangles with calcification, Hallevorden
CC   -Spatz disease, multiple system atrophy, Niemann-Pick disease type C, 
CC   progressive subcortical gliosis or subacute sclerosing panencephalitis. 
CC   The invention further relates to a method of identifying a candidate 
CC   agent for treating a tauopathy and a method of diagnosing a cognitive 
CC   impairment disorder in an individual, which involves detecting a level of
CC   acetylated Tau polypeptide in a biological sample obtained from the 
CC   individual, where a level of acetylated Tau polypeptide that is higher 
CC   than a normal control level indicates that the individual has a cognitive
CC   impairment disorder. The present sequence is a human Tau isoform 2 
CC   acetylated microtubule-binding domain (354-370). The deacetylation of Tau
CC   polypeptide is increased or the acetylation of Tau polypeptide is 
CC   inhibited for treating a tauopathy.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 18;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
BAT67597
ID   BAT67597 standard; peptide; 17 AA.
XX
AC   BAT67597;
XX
DT   21-NOV-2013  (first entry)
XX
DE   Acetylated tau peptide, SEQ ID 5.
XX
KW   Tau protein; alzheimers disease; antibody therapy; biomarker;
KW   brain disease; diagnostic test; frontotemporal dementia;
KW   neurodegenerative disease; neurological disease; neuroprotective;
KW   parkinsonism; parkinsons disease; progressive supranuclear palsy;
KW   senile dementia; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Acetylated"
XX
CC PN   US2013251731-A1.
XX
CC PD   26-SEP-2013.
XX
CC PF   13-MAR-2013; 2013US-00799842.
XX
PR   22-MAR-2012; 2012US-0614323P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Lee VMY,  Cohen TJ,  Trojanowski JQ;
XX
DR   WPI; 2013-N68577/66.
XX
CC PT   Diagnosing neurodegenerative disorder e.g. Alzheimer's disease, 
CC PT   corticobasal degeneration, Pick's disease, and argyrophilic grain 
CC PT   disease, by determining level of at least one biomarker in biological 
CC PT   sample obtained from individual.
XX
CC PS   Example 1; SEQ ID NO 5; 66pp; English.
XX
CC   The present invention relates to a novel method for diagnosing a 
CC   neurodegenerative disorder in a subject. The method involves: determining
CC   the levels of at least one biomarker in a biological sample obtained from
CC   the subject, wherein the elevated level of biomarker is indicative of 
CC   neurodegenerative disorder. The invention also provides: a composition 
CC   comprising an antibody or its fragment that specifically recognizes the 
CC   biomarker associated with the neurodegenerative disorders, wherein the 
CC   biomarker is acetylated tau; and a method for treating neurodegenerative 
CC   disorder in the subject. The neurodegenerative disorder is selected from 
CC   the group consisting of Alzheimer's disease (AD), corticobasal 
CC   degeneration (CBD), Pick's disease (PiD), progressive supranuclear palsy,
CC   argyrophilic grain disease, tangle predominant senile dementia, Guam 
CC   parkinsonism-dementia complex, frontotemporal dementia, frontotemporal 
CC   lobar degeneration, frontotemporal dementia and parkinsonism linked to 
CC   chromosome 17 (FTDP-17), Lytico-Bodig disease and Parkinson's disease. 
CC   The present sequence represents an acetylated tau peptide, which is used 
CC   in the exemplification for identifying and characterizing acetylated 
CC   lysine residues in tau protein using mass spectrometry analysis. Note: 
CC   The present sequence is used as the parent sequence for the creation of 
CC   variants (see BAT67619 and BAT67620) based on the information given in 
CC   page 16 and example 1 of the specification.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 20;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
SEQ ID NO:2
ADV13604
ID   ADV13604 standard; peptide; 15 AA.
XX
AC   ADV13604;
XX
DT   10-MAR-2005  (first entry)
XX
DE   Human phosphorylated peptide from phophoprotein #1542.
XX
KW   Alzheimers disease; neuroprotective; nootropic; degeneration; tumor;
KW   neoplasm; neurological disease; phosphorylation; protein sequencing;
KW   phosphoprotein.
XX
OS   Homo sapiens.
XX
CC PN   WO2004108948-A2.
XX
CC PD   16-DEC-2004.
XX
CC PF   04-JUN-2004; 2004WO-US017613.
XX
PR   04-JUN-2003; 2003US-0476010P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Gygi SP;
XX
DR   WPI; 2005-031720/03.
XX
CC PT   Characterizing phosphorylated polypeptides in a sample comprises 
CC PT   digesting the polypeptides with a protease thus generating test peptides,
CC PT   and collecting a fraction of test peptides that enriched for positively 
CC PT   charged peptides.
XX
CC PS   Claim 16; Page 88; 123pp; English.
XX
CC   The invention relates to characterizing phosphorylated polypeptides in a 
CC   sample comprising digesting the polypeptides with a protease thus 
CC   generating test peptides, and collecting a fraction of test peptides that
CC   enriched for positively charged peptides. Also included are a method 
CC   (comprising determining the presence, absence or level of one ore more 
CC   phosphorylated peptides as identified above in cells having a cell state 
CC   and determining the degree of correlation between the presence, absence 
CC   or level of phosphorylated polypeptide with the cell state), an isolated 
CC   peptide of 5-50 amino acids comprising an amino acid sequence that is a 
CC   subsequence of any of the protein sequences given in the specification 
CC   (and which comprise a phosphorylation site within the subsequence), an 
CC   isolated polypeptide selected from any of the polypeptides listed in the 
CC   specification and is modified at a modification site, an isolated peptide
CC   comprising a mass spectral peak signatures. a method for identifying a 
CC   treatment that modulates phosphorylation of an amino acid in a target 
CC   polypeptide, a method for generating a peptide standard, a pair of 
CC   peptide standards comprising the peptide obtained (where the peptide is 
CC   phosphorylated and a corresponding peptide comprising an identical amino 
CC   acid sequence but which is not phosphorylated), a system (comprising a 
CC   computer memory comprising data files storing information relating to the
CC   identifying characteristics of positively charged peptides, and a data 
CC   analysis module capable of executing instructions for organizing and/or 
CC   searching the data files), a computer program product (comprising data 
CC   relating to the identifying characteristics of positively charged 
CC   peptides and comprising instructions for organizing and/or searching the 
CC   data), and a method for identifying N-terminal peptides in a sample. The 
CC   method is useful for characterizing phosphorylated polypeptides in a 
CC   sample. The present sequence is a peptide from a human phosphoprotein, 
CC   containing a phosphorylation site, identified by the method of the 
CC   invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 15;  DB 7;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15
BAV94648
ID   BAV94648 standard; peptide; 15 AA.
XX
AC   BAV94648;
XX
DT   05-DEC-2013  (first entry)
XX
DE   Alzheimer's disease diagnosis related human peptide, SEQ ID 8344.
XX
KW   alzheimers disease; biomarker; diagnostic test; mass spectrometry;
KW   protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   WO2013151726-A1.
XX
CC PD   10-OCT-2013.
XX
CC PF   14-MAR-2013; 2013WO-US031520.
XX
PR   05-APR-2012; 2012US-0620770P.
XX
CC PA   (INTE-) INTEGRATED DIAGNOSTICS INC.
XX
CC PI   Kearney PE,  Li X,  Hayward C;
XX
DR   WPI; 2013-Q86286/69.
XX
CC PT   Assay for measuring proteins related to e.g. Alzheimer's disease, within 
CC PT   single sample, using multiplexed techniques involves selecting set of 
CC PT   peptides and transitions having greatest peak areas, and that do not 
CC PT   interfere with other ions.
XX
CC PS   Example; SEQ ID NO 8344; 567pp; English.
XX
CC   The present invention relates to a novel multiplexed liquid 
CC   chromatography selected reaction monitoring mass spectrometry (LC-SRM-MS)
CC   assay for measuring a plurality of proteins in a single sample. The assay
CC   comprises: (a) generating a set of optimal peptides and corresponding 
CC   transitions for each protein monitored; (b) optimizing the collision 
CC   energy for each transition such that interference among the transitions 
CC   monitored is avoided; (c) selecting a set of transitions that have the 
CC   greatest peak areas; and (d) monitoring the detected set of transitions 
CC   for each protein in the sample, thereby measuring the plurality of 
CC   proteins in the sample. The assay of the present invention is useful for 
CC   measuring a plurality of proteins (preferably Alzheimer's disease 
CC   associated proteins) that serve as detectable markers for various health 
CC   states. It can also be used in diagnostic tests for early detection of 
CC   Alzheimer's disease, managing disease treatment and testing for disease 
CC   recurrence. Sequences BAV86305-BAW06513 are human peptides used in the 
CC   assay of the present invention for diagnosing Alzheimer's disease.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 20;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15
AEE09730
ID   AEE09730 standard; peptide; 15 AA.
XX
AC   AEE09730;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Peptide/protein labeling method-related peptide - SEQ ID 1.
XX
KW   protein labeling; protein detection.
XX
OS   Unidentified.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 1; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a peptide that was used in the 
CC   exemplification of the invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 8;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15
ABB07480
ID   ABB07480 standard; peptide; 15 AA.
XX
AC   ABB07480;
XX
DT   23-APR-2002  (first entry)
XX
DE   Protein tau derived peptide fragment tau202P.
XX
KW   APP; cdc25; tau; cytostatic; nootropic; neuroprotective; binding agent;
KW   amyloid precursor protein; Alzheimer's disease; cancer.
XX
OS   Synthetic.
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "optionally biotinylated"
FT   Modified-site   8
FT                   /note= "phosphorylated"
XX
CC PN   WO200204949-A2.
XX
CC PD   17-JAN-2002.
XX
CC PF   11-JUL-2001; 2001WO-US021859.
XX
PR   11-JUL-2000; 2000US-0217604P.
XX
CC PA   (MOLE-) MOLECULAR GERIATRICS CORP.
XX
CC PI   Davies P;
XX
DR   WPI; 2002-154966/20.
XX
CC PT   Identifying desired binding agent that interferes with interaction 
CC PT   between protein or peptide and binding surrogate comprises detecting 
CC PT   decrease in interaction between protein and binding surrogate in presence
CC PT   of test agent.
XX
CC PS   Example 1; Page 27; 55pp; English.
XX
CC   The invention relates to a method for identifying a desired binding 
CC   region that interferes with the interaction between a protein, protein 
CC   fragment, polypeptide or peptide and a binding surrogate. The method 
CC   comprises detecting level of interaction between the peptide and the 
CC   binding surrogate in the presence of a test binding agent. A decrease in 
CC   level of interaction between the peptide and the binding surrogate 
CC   indicates that the binding agent interferes with the interaction. The 
CC   binding agent can be used to inhibit interaction between tau231P, amyloid
CC   precursor protein (APP)668P or cdc25-48P and their respective binding 
CC   partners. The binding agent (a small organic molecule) identified by the 
CC   above method is useful for preventing or treating Alzheimer's disease or 
CC   cancer. Sequences ABB07479-482 represents phosphopeptides derived from 
CC   protein tau
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 2;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15

ADV13604
ID   ADV13604 standard; peptide; 15 AA.
XX
AC   ADV13604;
XX
DT   10-MAR-2005  (first entry)
XX
DE   Human phosphorylated peptide from phophoprotein #1542.
XX
KW   Alzheimers disease; neuroprotective; nootropic; degeneration; tumor;
KW   neoplasm; neurological disease; phosphorylation; protein sequencing;
KW   phosphoprotein.
XX
OS   Homo sapiens.
XX
CC PN   WO2004108948-A2.
XX
CC PD   16-DEC-2004.
XX
CC PF   04-JUN-2004; 2004WO-US017613.
XX
PR   04-JUN-2003; 2003US-0476010P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Gygi SP;
XX
DR   WPI; 2005-031720/03.
XX
CC PT   Characterizing phosphorylated polypeptides in a sample comprises 
CC PT   digesting the polypeptides with a protease thus generating test peptides,
CC PT   and collecting a fraction of test peptides that enriched for positively 
CC PT   charged peptides.
XX
CC PS   Claim 16; Page 88; 123pp; English.
XX
CC   The invention relates to characterizing phosphorylated polypeptides in a 
CC   sample comprising digesting the polypeptides with a protease thus 
CC   generating test peptides, and collecting a fraction of test peptides that
CC   enriched for positively charged peptides. Also included are a method 
CC   (comprising determining the presence, absence or level of one ore more 
CC   phosphorylated peptides as identified above in cells having a cell state 
CC   and determining the degree of correlation between the presence, absence 
CC   or level of phosphorylated polypeptide with the cell state), an isolated 
CC   peptide of 5-50 amino acids comprising an amino acid sequence that is a 
CC   subsequence of any of the protein sequences given in the specification 
CC   (and which comprise a phosphorylation site within the subsequence), an 
CC   isolated polypeptide selected from any of the polypeptides listed in the 
CC   specification and is modified at a modification site, an isolated peptide
CC   comprising a mass spectral peak signatures. a method for identifying a 
CC   treatment that modulates phosphorylation of an amino acid in a target 
CC   polypeptide, a method for generating a peptide standard, a pair of 
CC   peptide standards comprising the peptide obtained (where the peptide is 
CC   phosphorylated and a corresponding peptide comprising an identical amino 
CC   acid sequence but which is not phosphorylated), a system (comprising a 
CC   computer memory comprising data files storing information relating to the
CC   identifying characteristics of positively charged peptides, and a data 
CC   analysis module capable of executing instructions for organizing and/or 
CC   searching the data files), a computer program product (comprising data 
CC   relating to the identifying characteristics of positively charged 
CC   peptides and comprising instructions for organizing and/or searching the 
CC   data), and a method for identifying N-terminal peptides in a sample. The 
CC   method is useful for characterizing phosphorylated polypeptides in a 
CC   sample. The present sequence is a peptide from a human phosphoprotein, 
CC   containing a phosphorylation site, identified by the method of the 
CC   invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 7;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15

AGD74198
ID   AGD74198 standard; peptide; 15 AA.
XX
AC   AGD74198;
XX
DT   23-AUG-2007  (first entry)
XX
DE   Subtilisin cleaved  tau phosphopeptide (residues 196-209).
XX
KW   diagnosis; antibody production; motor neurone disease; cns-gen.;
KW   muscular-gen.; neurological disease; tau protein.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   8
FT                   /note= "phosphorylated Ser"
FT   Modified-site   11..14
FT                   /note= "one of the Serine or Threonine is phosphorylated"
XX
CC PN   WO2007068105-A1.
XX
CC PD   21-JUN-2007.
XX
CC PF   12-DEC-2006; 2006WO-CA002023.
XX
PR   12-DEC-2005; 2005US-0749030P.
PR   06-APR-2006; 2006US-0789594P.
XX
CC PA   (ROBA-) ROBARTS RES INST.
XX
CC PI   Strong M;
XX
DR   WPI; 2007-526414/51.
XX
CC PT   Diagnosing amyotrophic lateral sclerosis (ALS) comprises analyzing a tau-
CC PT   containing sample from a mammal to determine whether the sample includes 
CC PT   pT175 tau, where phosphorylation at position 175 of tau is indicative of 
CC PT   ALS.
XX
CC PS   Example 1; Page 21; 45pp; English.
XX
CC   The invention relates to diagnosing amyotrophic lateral sclerosis (ALS). 
CC   The method involves analyzing a tau-containing sample from a mammal to 
CC   determine whether the sample includes pT175 tau, where phosphorylation at
CC   position 175 of tau is indicative of ALS. Also provided is a method of 
CC   making a phosphospecific T175-Tau antibody, which involves immunizing a 
CC   non-human mammal with the antigenic polypeptide and collecting the 
CC   antibodies generated by the mammal. In diagnosing ASL, an antibody is 
CC   used to determine pT175 in the sample. The antibody is based on an 
CC   immunogenic fragment comprising the sequence provided in AGD74177, or a 
CC   functionally equivalent variant. The method and kits are useful for 
CC   diagnosing amyotrophic lateral sclerosis in a mammal. Sequences AGD74196-
CC   AGD74201 represent examples of subtilisin cleaved tau phosphopeptides.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 10;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15

AOG45623
ID   AOG45623 standard; peptide; 15 AA.
XX
AC   AOG45623;
XX
DT   16-OCT-2008  (first entry)
XX
DE   Protein phosphorylation detecting AQUA peptide, SEQ ID NO:67.
XX
KW   phosphorylation; protein detection; diagnostic; therapeutic;
KW   protein quantitation; protein analysis; cancer; cytostatic;
KW   antiinflammatory; inflammation; AQUA; Signal transduction;
KW   heavy-isotope labeled peptide.
XX
OS   Homo sapiens.
XX
CC PN   WO2008009000-A2.
XX
CC PD   17-JAN-2008.
XX
CC PF   13-JUL-2007; 2007WO-US073537.
XX
PR   13-JUL-2006; 2006US-0830724P.
XX
CC PA   (CELL-) CELL SIGNALING TECHNOLOGY INC.
XX
CC PI   Hornbeck P,  Goss V,  Lee K,  Gu T,  Moritz A;
XX
DR   WPI; 2008-L13746/65.
XX
CC PT   Detecting or quantifying a signaling protein that is tyrosine 
CC PT   phosphorylated in signaling pathways comprises utilizing reagents to 
CC PT   detect or quantify one or more target signal protein/polypeptide(s).
XX
CC PS   Claim 1; SEQ ID NO 67; 106pp; English.
XX
CC   The present invention relates generally to a variety of moieties and 
CC   tools for detection of protein phosphorylation and for diagnostic and 
CC   therapeutic purposes. The invention discloses novel phosphorylation sites
CC   identified in signal transduction proteins and pathways and provides 
CC   phosphorylation-site specific antibodies and heavy-isotope labeled 
CC   peptides (AQUA peptides) for the selective detection and quantification 
CC   of these phosphorylated sites/proteins, as well as methods of using the 
CC   reagents for such purpose. According to the invention among the 
CC   phosphorylation sites identified are sites occurring in the following 
CC   protein types: adaptor/scaffold proteins, adhesion/extracellular matrix 
CC   protein apoptosis proteins, calcium binding proteins, cell cycle 
CC   regulation proteins, chaperone proteins, chromatin, DNA 
CC   binding/repair/replication proteins, cytoskeletal proteins, endoplasmic 
CC   reticulum or golgi proteins, enzyme proteins, G/regulator proteins, 
CC   inhibitor proteins, motor/contractile proteins, phosphatase, protease, 
CC   Ser/Thr protein kinases, protein kinase (Tyr)s, receptor/channel/cell 
CC   surface proteins, RNA binding proteins, transcription regulators, tumor 
CC   suppressor proteins, ubiquitan conjugating system proteins and proteins 
CC   of unknown function. The invention also provides method of detecting or 
CC   quantifying a signaling protein that is tyrosine phosphorylated in 
CC   signaling pathways for use in preparing a composition for diagnosing or 
CC   treating cancer or inflammatory disorders. The present sequence is a 
CC   heavy-isotope labeled peptide (AQUA peptide) comprising the 
CC   phosphorylation sites used in the method of the invention for detecting 
CC   or quantifying a signaling protein that is tyrosine phosphorylated in 
CC   signaling pathways.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 12;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15
SEQ ID NO:4
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 431 AA;

  Query Match             100.0%;  Score 119;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         34 KESPLQTPTEDGSEEPGSETSDA 56
AGD74191
ID   AGD74191 standard; peptide; 31 AA.
XX
AC   AGD74191;
XX
DT   23-AUG-2007  (first entry)
XX
DE   Pepsin cleaved  tau phosphopeptide (residues 44-73).
XX
KW   diagnosis; antibody production; motor neurone disease; cns-gen.;
KW   muscular-gen.; neurological disease; tau protein.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   4..10
FT                   /note= "one of the Serine or Threonine is phosphorylated"
XX
CC PN   WO2007068105-A1.
XX
CC PD   21-JUN-2007.
XX
CC PF   12-DEC-2006; 2006WO-CA002023.
XX
PR   12-DEC-2005; 2005US-0749030P.
PR   06-APR-2006; 2006US-0789594P.
XX
CC PA   (ROBA-) ROBARTS RES INST.
XX
CC PI   Strong M;
XX
DR   WPI; 2007-526414/51.
XX
CC PT   Diagnosing amyotrophic lateral sclerosis (ALS) comprises analyzing a tau-
CC PT   containing sample from a mammal to determine whether the sample includes 
CC PT   pT175 tau, where phosphorylation at position 175 of tau is indicative of 
CC PT   ALS.
XX
CC PS   Example 1; Page 20; 45pp; English.
XX
CC   The invention relates to diagnosing amyotrophic lateral sclerosis (ALS). 
CC   The method involves analyzing a tau-containing sample from a mammal to 
CC   determine whether the sample includes pT175 tau, where phosphorylation at
CC   position 175 of tau is indicative of ALS. Also provided is a method of 
CC   making a phosphospecific T175-Tau antibody, which involves immunizing a 
CC   non-human mammal with the antigenic polypeptide and collecting the 
CC   antibodies generated by the mammal. In diagnosing ASL, an antibody is 
CC   used to determine pT175 in the sample. The antibody is based on an 
CC   immunogenic fragment comprising the sequence provided in AGD74177, or a 
CC   functionally equivalent variant. The method and kits are useful for 
CC   diagnosing amyotrophic lateral sclerosis in a mammal. Sequences AGD74191-
CC   AGD74195 represent examples of pepsin cleaved tau phosphopeptides.
XX
SQ   Sequence 31 AA;

  Query Match             100.0%;  Score 119;  DB 10;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db          2 KESPLQTPTEDGSEEPGSETSDA 24
AXW24327
ID   AXW24327 standard; protein; 70 AA.
XX
AC   AXW24327;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-70), SEQ ID NO:8.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 8; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-70), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 70 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 70;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
BCD52531
ID   BCD52531 standard; protein; 70 AA.
XX
AC   BCD52531;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-70), SEQ ID 8.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 8; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 7574.04 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 70 AA;

  Query Match             100.0%;  Score 119;  DB 22;  Length 70;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

AXW24328
ID   AXW24328 standard; protein; 80 AA.
XX
AC   AXW24328;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-80), SEQ ID NO:9.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 9; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-80), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 80 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
BCD52532
ID   BCD52532 standard; protein; 80 AA.
XX
AC   BCD52532;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-80), SEQ ID 9.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 9; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 8571.17 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 80 AA;

  Query Match             100.0%;  Score 119;  DB 22;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
AXW24329
ID   AXW24329 standard; protein; 90 AA.
XX
AC   AXW24329;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-90), SEQ ID NO:10.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 10; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-90), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 90 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 90;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
BCD52533
ID   BCD52533 standard; protein; 90 AA.
XX
AC   BCD52533;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-90), SEQ ID 10.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 10; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 9496.14 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 90 AA;

  Query Match             100.0%;  Score 119;  DB 22;  Length 90;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
AXW24330
ID   AXW24330 standard; protein; 100 AA.
XX
AC   AXW24330;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau protein fragment (1-100), SEQ ID NO:11.
XX
KW   MAPT; Tau protein; alzheimers disease; biomarker;
KW   cerebrovascular ischemia; diagnostic test; inflammatory disease;
KW   multiple sclerosis; myelitis; neurological disease; neuromyelitis optica;
KW   parkinsons disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   46
FT                   /note= "O-phosphorylated"
XX
CC PN   US2010055722-A1.
XX
CC PD   04-MAR-2010.
XX
CC PF   28-NOV-2008; 2008US-00325035.
XX
PR   30-NOV-2007; 2007US-0991594P.
PR   14-DEC-2007; 2007US-0007728P.
PR   14-JAN-2008; 2008US-0020820P.
PR   04-APR-2008; 2008US-0042407P.
XX
CC PA   (NAYA/) NAYAK R C.
CC PA   (WESS/) WESSELHOFT M.
XX
CC PI   Nayak RC,  Wesselhoft M;
XX
DR   WPI; 2010-C36168/18.
XX
CC PT   Monitoring or detecting a neurological condition or an inflammatory 
CC PT   condition comprises detecting biomarker or antigen associated with the 
CC PT   neurological or inflammatory condition in the test fluid sample 
CC PT   containing circulating phagocyte.
XX
CC PS   Disclosure; SEQ ID NO 11; 107pp; English.
XX
CC   The present invention provides a novel method for monitoring or detecting
CC   a neurological condition or an inflammatory condition in a patient. The 
CC   method of the invention comprises: (a) obtaining a fluid sample from 
CC   outside of a brain tissue of the patient, wherein the fluid sample 
CC   contains a circulating phagocyte; and (b) detecting a biomarker 
CC   associated with the neurological condition inside the phagocyte, or 
CC   detecting one or more antigens in the phagocyte, where the antigen is 
CC   associated with an inflammatory condition. The novel method of the 
CC   invention is useful for monitoring or detecting a neurological condition 
CC   such as Alzheimer's disease, Parkinson's disease, neuromyelitis optica, 
CC   transverse myelitis, acute and chronic stroke or an inflammatory 
CC   condition in a patient. The present invention has many advantages as it 
CC   provides a biomarker or set of biomarkers that indicate presence and/or 
CC   severity of disease for multiple sclerosis patients. The present sequence
CC   is a Human Tau protein fragment (1-100), which is a multiple sclerosis-
CC   associated biomarker protein and is used in a method for monitoring or 
CC   detecting multiple sclerosis in a patient as described in the present 
CC   invention.
XX
SQ   Sequence 100 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 100;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
BCD52534
ID   BCD52534 standard; protein; 100 AA.
XX
AC   BCD52534;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Human Tau protein fragment (residues 1-100), SEQ ID 11.
XX
KW   Tau protein; antigen; autoimmune disease; biomarker; cancer;
KW   diagnostic test; metastasis; multiple sclerosis;
KW   neurodegenerative disease; neurological disease; neuromelanin detection;
KW   neuromelanin quantitation; parkinsons disease; pigment; prognosis;
KW   protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   US2015233904-A1.
XX
CC PD   20-AUG-2015.
XX
CC PF   05-MAY-2015; 2015US-00704791.
XX
PR   27-NOV-2009; 2009US-0264760P.
PR   05-AUG-2010; 2010US-0371122P.
PR   14-OCT-2010; 2010US-0393254P.
PR   24-NOV-2010; 2010US-00954505.
PR   05-NOV-2012; 2012US-0722441P.
PR   05-NOV-2013; 2013WO-US068465.
XX
CC PA   (NAYA/) NAYAK R C.
XX
CC PI   Nayak RC;
XX
DR   WPI; 2015-48198U/58.
XX
CC PT   Detecting Parkinson's disease in mammal, by detecting level of biomarker 
CC PT   associated with Parkinson's disease in first sample from outside brain 
CC PT   tissue, and comparing level of biomarker in sample with level of 
CC PT   biomarker in second sample.
XX
CC PS   Disclosure; SEQ ID NO 11; 142pp; English.
XX
CC   The present invention relates to a novel method for detecting Parkinson's
CC   disease in a mammal. The method comprises (a) detecting the level of a 
CC   biomarker associated with Parkinson's disease (e.g., neuromelanin) in a 
CC   first sample from outside a brain tissue of the mammal, where the first 
CC   sample comprising a first circulating phagocyte, and (b) comparing the 
CC   biomarker level in the first sample with the biomarker level in a second 
CC   sample, where the second sample being either (i) a control sample or (ii)
CC   the second sample from outside of a brain tissue, and the second sample 
CC   comprising a second circulating phagocyte, the second sample being 
CC   collected prior to the first fluid sample, where if the biomarker level 
CC   in the first sample is higher than that of the second sample then 
CC   Parkinson's disease is detected. The invention further provides: (1) a 
CC   method for determining status of Parkinson's disease; and (2) a method 
CC   for detecting neuromelanin, by introducing a neuromelanin binding protein
CC   comprising a labeled 4B4 peptide to a sample, and detecting the label on 
CC   the 4B4 peptide. The methods of the invention are useful for detecting or
CC   monitoring neurological disease (e.g., stroke, concussion, chronic 
CC   traumatic encephalopathy, neuromyelitis optica, transverse myelitis, 
CC   intractable epilepsy and CNS infections), neurodegenerative diseases 
CC   (e.g., Parkinson's disease), autoimmune diseases (e.g., multiple 
CC   sclerosis, rheumatoid arthritis, lupus, sjogren's syndrome, thyroiditis, 
CC   uveitis, Crohn's disease, ulcerative colitis, psoriasis, type 1 diabetes 
CC   mellitus, autoimmune addison's disease, autoimmune hepatitis, celiac 
CC   disease, pemphigous, chronic inflammatory demyelinating polyneuropathy, 
CC   acute disseminated encephalomyelopathy, sarcoidosis, dermatomyositis and 
CC   behcet's disease), primary tumor growth, and metastasis of tumors via 
CC   detection or measurement of central nervous system biomarkers within 
CC   recirculating phagocytes after re-entry into the blood stream. The 
CC   present sequence represents a human Tau protein fragment (molecular 
CC   weight 10556.29 Daltons), which is used as a biomarker for diagnosing 
CC   multiple sclerosis.
XX
SQ   Sequence 100 AA;

  Query Match             100.0%;  Score 119;  DB 22;  Length 100;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
BAM75546
ID   BAM75546 standard; protein; 136 AA.
XX
AC   BAM75546;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Human tau protein (deletion 137-441), SEQ: 193.
XX
KW   Tau protein; alzheimers disease; antibody production; antibody therapy;
KW   cell line; cognitive disorder; diagnostic test; immune stimulation;
KW   movement disorder; neurodegenerative disease; neuroprotective; nootropic;
KW   prognosis; prophylactic to disease; screening; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2013041962-A1.
XX
CC PD   28-MAR-2013.
XX
CC PF   14-SEP-2012; 2012WO-IB002246.
XX
PR   19-SEP-2011; 2011US-0536339P.
PR   30-MAY-2012; 2012US-0653115P.
XX
CC PA   (AXON-) AXON NEUROSCIENCE SE.
XX
CC PI   Kontsekovae E,  Kovacech B,  Novaek M,  Zilka N;
XX
DR   WPI; 2013-E32202/25.
XX
CC PT   New isolated antibody, which is capable of displaying higher affinity for
CC PT   pathological tau than the physiological tau, useful for diagnosing, 
CC PT   preventing or treating Alzheimer's disease or related tauopathies.
XX
CC PS   Example 4; SEQ ID NO 193; 350pp; English.
XX
CC   The present invention relates to an isolated antibody that binds to one 
CC   or more tau epitopes. The isolated antibody (DC8E8) is used as a drug or 
CC   in the manufacture of a medicament for treatment of Alzheimer's disease 
CC   or related tauopathies. The invention also provides a method for a 
CC   prophylactic and therapeutic treatment of Alzheimer's disease and other 
CC   neurodegenerative tauopathies. The method entails the injection of 
CC   antibodies and/or peptide vaccines that elicits an immune response 
CC   directed to pathological tau proteins and tau deposits in the brains of 
CC   patients. The invention independently claims: (a) an isolated nucleic 
CC   acid encoding at least a binding domain or a variable region of an 
CC   immunoglobulin chain of the antibody; (b) an isolated vector comprising 
CC   the nucleic acid; (c) an isolated host cell comprising the isolated 
CC   nucleic acid ; (d) an isolated cell line expressing the isolated antibody
CC   ; (e) a pharmaceutical composition comprising the antibody; (f) a method 
CC   for treating or preventing the progression of Alzheimer's disease or 
CC   related tauopathies in a subject, wherein the method is capable of 
CC   reducing motor impairment, improving motor function, reducing cognitive 
CC   impairment, improving cognitive function or a combination thereof; (g) a 
CC   method for diagnosing or screening the subject for the presence of 
CC   Alzheimer's disease or the related tauopathy; (h) a method for monitoring
CC   the subject for the presence, progression, regression or stabilization of
CC   Alzheimer's disease or related tauopathies in a subject; and (i) a method
CC   for producing the antibody. The present sequence represents a human tau 
CC   protein used for DC8E8 epitope mapping.
XX
SQ   Sequence 136 AA;

  Query Match             100.0%;  Score 119;  DB 20;  Length 136;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66
AXW82879
ID   AXW82879 standard; protein; 164 AA.
XX
AC   AXW82879;
XX
DT   29-APR-2010  (first entry)
XX
DE   Human Tau441 protein N-terminal fragment #1.
XX
KW   Tau protein; alzheimers disease; drug discovery; drug screening;
KW   enzyme inhibition; tau441.
XX
OS   Homo sapiens.
XX
CC PN   WO2010021755-A2.
XX
CC PD   25-FEB-2010.
XX
CC PF   20-AUG-2009; 2009WO-US004796.
XX
PR   20-AUG-2008; 2008US-0189679P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Davidwitz EJ,  Moe JG;
XX
DR   WPI; 2010-C13794/16.
XX
CC PT   New tau protease associated with Alzheimer's disease, useful e.g. to 
CC PT   screen the drug compounds that inhibits tau oligomer proteolytic activity
CC PT   and as drug targets to identify new therapeutic agents for Alzheimer's 
CC PT   disease and tauopathy.
XX
CC PS   Example 6; Page 31; 61pp; English.
XX
CC   The present invention relates to novel tau protease associated with 
CC   Alzheimer's disease, useful e.g. to screen the drug compounds that 
CC   inhibits tau oligomer proteolytic activity and as drug targets to 
CC   identify new therapeutic agents for Alzheimer's disease and tauopathy. 
CC   The invention also provides: 1) a protease inhibitor that inhibits or 
CC   blocks tau protease activity; 2) a substrate cleaved by tau protease, 
CC   where the substrate is useful as a biomarker for Alzheimer's disease; 3) 
CC   a tau protease, where the proteolytic activity is blocked, either: to 
CC   prevent cleavage of proteins that are part of the molecular mechanism of 
CC   Alzheimer's disease; to prevent cleavage and activation of proteins 
CC   associated with apoptosis; or to prevent cleavage of a caspase; 4) a 
CC   composition comprising either: tau oligomer having a staggered alignment 
CC   comprising one or two free thiol moieties from a cysteine amino acid of 
CC   the tau oligomer, where the tau oligomer comprises 3R or 4R isoforms of 
CC   tau monomer; a tau oligomer protease adapted for screening drug compounds
CC   that enhance or for inhibiting the tau oligomer proteolytic activity, 
CC   where the tau oligomer protease is a cysteine protease; or an 
CC   extracellular tau oligomer protease, where the extracellular tau oligomer
CC   protease is a target for immunotherapy; 5) a composition for forming tau 
CC   oligomer, comprising cleaved tau protein having a C-terminal end, where 
CC   the C-terminal end of the tau protein comprises a positive charge that 
CC   allows tau oligomer formation; 6) a composition for forming 
CC   neurofibrillary tangles of tau protein, comprising cleaved tau protein 
CC   having a N-terminal end, where the N-terminal end comprises a negative 
CC   charge that allows neurofibrillary tangles of tau protein to be formed; 
CC   7) a cleavage product of tau protein, where the cleavage product is 
CC   formed from tau protease and the cleavage product comprises fragments of 
CC   tau oligomer and the tau oligomer is in at least one conformation 
CC   comprising tau dimer, tau trimer, tau tetramer, tau pentamer, tau 
CC   hexamer, tau heptamer, tau octamer, tau nonamer, tau decamer, tau 
CC   undecamer, tau dodecamer, and 3R tau and/or 4R tau; 8) a method of 
CC   detecting a tauopathy, comprising detecting a tau protease; and 9) a tau 
CC   protease adapted to cleave a protein associated with Alzheimer's disease.
CC   The tau protease inhibitor is useful to reduce or prevent enzymatic 
CC   activity of tau protease for reducing, preventing or treating Alzheimer's
CC   disease and tauopathy. The tau oligomer protease is useful: to cleave tau
CC   oligomer to form tau cleavage products, which function as biomarkers for 
CC   tauopathies or Alzheimer's disease; and for screening drug compounds that
CC   enhance or for inhibiting the tau oligomer proteolytic activity. The tau 
CC   proteases are useful as drug targets for the identification of new 
CC   therapeutic agents for the treatment of Alzheimer's disease or 
CC   tauopathies. The present sequence represents Human Tau441 protein N-
CC   terminal fragment used in an example from the invention to illustrate 
CC   where the tau oligmer cuts itself.
XX
SQ   Sequence 164 AA;

  Query Match             100.0%;  Score 119;  DB 17;  Length 164;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         44 KESPLQTPTEDGSEEPGSETSDA 66

SEQ ID NO:7
AZQ39146
ID   AZQ39146 standard; protein; 205 AA.
XX
AC   AZQ39146;
XX
DT   02-FEB-2012  (first entry)
XX
DE   CNS specific microtubule-associated protein tau SEQ:1.
XX
KW   Tau protein; alzheimers disease; diagnostic test;
KW   frontotemporal dementia; lewy body dementia; neuroprotective; nootropic;
KW   prognosis; progressive supranuclear palsy; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   WO2011154321-A1.
XX
CC PD   15-DEC-2011.
XX
CC PF   03-JUN-2011; 2011WO-EP059206.
XX
PR   11-JUN-2010; 2010IT-RM000320.
XX
CC PA   (CNDR ) CONSIGLIO NAZ DELLE RICERCHE.
XX
CC PI   Amadoro G,  Calissano P,  Corsetti V;
XX
DR   WPI; 2011-Q30680/01.
DR   GENBANK; AAC04279.
XX
CC PT   Diagnosis and/or prognosis of a tauopathy comprises quantifying the 
CC PT   amount of an NH2 tau fragment in a cerebrospinal fluid sample obtained 
CC PT   from the subject.
XX
CC PS   Claim 1; SEQ ID NO 1; 74pp; English.
XX
CC   The present invention relates to a method of diagnosis and/or prognosis 
CC   of a tauopathy. The method comprises quantifying the amount of an NH2 tau
CC   fragment in a cerebrospinal fluid (CSF) sample obtained from the subject.
CC   The method is used for diagnosis and/or prognosis of a tauopathy selected
CC   from Alzheimer's Disease (AD), Dementia with Lewy Bodies (DLB), Pick's 
CC   disease (PiD), cortico basal degeneration (CBD), or progressive 
CC   supranuclear palsy (PSP). The method provides a novel, valuable, 
CC   diagnostic/prognostic tool which improves the precision level of current 
CC   biological tests on CSF from patients affected by tauopathies, in 
CC   particular Alzheimer's disease. The present sequence represents a CNS 
CC   specific microtubule-associated protein tau used in a method of diagnosis
CC   and/or prognosis of a tauopathy.
XX
SQ   Sequence 205 AA;

  Query Match             100.0%;  Score 159;  DB 18;  Length 205;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db        125 KIATPRGAAPPGQKGQANATRIPAKTPPAP 154


RESULT 59
BAH73809
ID   BAH73809 standard; protein; 211 AA.
XX
AC   BAH73809;
XX
DT   17-JAN-2013  (first entry)
XX
DE   Human tau protein fragment, TP-210 (131-340), SEQ ID 1.
XX
KW   Tau protein; alzheimers disease; amnesia; antibody therapy; dementia;
KW   diagnostic test; drug discovery; neurodegenerative disease;
KW   neurological disease; neuroprotective; nootropic; protein production;
KW   protein therapy; recombinant protein; senile dementia; therapeutic;
KW   traumatic brain injury; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2012162179-A1.
XX
CC PD   29-NOV-2012.
XX
CC PF   18-MAY-2012; 2012WO-US038672.
XX
PR   20-MAY-2011; 2011US-0488493P.
PR   06-OCT-2011; 2011US-0544090P.
PR   12-DEC-2011; 2011US-0569558P.
XX
CC PA   (OLIG-) OLIGOMERIX INC.
XX
CC PI   Moe JG,  Davidowitz EJ,  Lopez P;
XX
DR   WPI; 2012-Q76440/82.
DR   N-PSDB; BAH73815.
XX
CC PT   New isolated peptide or polypeptide comprising specific amino acid 
CC PT   sequences, useful for producing truncated tau protease or tau protease 
CC PT   variant, and identifying serine protease inhibitor.
XX
CC PS   Claim 40; SEQ ID NO 1; 147pp; English.
XX
CC   The present invention relates to a novel isolated peptide or polypeptide,
CC   useful for producing truncated tau protease or tau protease variant and 
CC   identifying serine protease inhibitor. The invention also provides: a tau
CC   protease variant peptide or polypeptide comprising a mammalian tau 
CC   protease that has been substituted in at least one amino acid at a 
CC   position that corresponds to amino acid residues 5, 257, 260, 266, 272, 
CC   273, 279, 280, 285, 296, 301, 303-305, 315, 317, 320, 332, 335-337, 342, 
CC   352, 356, 363, 369, 389, 406 or 427 of SEQ ID NO: 6 (BAH73814); an 
CC   antibody or antigen binding fragment capable of binding to the isolated 
CC   peptide or polypeptide; an isolated polynucleotide encoding the peptide, 
CC   polypeptide or antibody; an expression vector comprising the isolated 
CC   polynucleotide; an isolated host cell transformed with the expression 
CC   vector; a composition comprising a pharmaceutically acceptable carrier 
CC   and (a) the peptide or polypeptide, (b) the antibody or antigen binding 
CC   fragment, (c) the isolated polynucleotide, (d) the expression vector, or 
CC   (e) the isolated host cell; a method (M1) for producing a truncated tau 
CC   protease or a tau protease variant by (i) culturing a population of 
CC   recombinant host cells comprising the encodes the peptide or polypeptide,
CC   under the conditions of truncated or variant tau protease expression, and
CC   (ii) recovering the truncated or variant tau protease from the population
CC   of host cells or the culture medium; a method (M2) for identifying a 
CC   serine protease inhibitor; a recombinant serine protease prepared from 
CC   the method M1; and a recombinant tau 4R2N trimer protease fusion protein.
CC   The composition of the invention is useful for treating, diagnosing, 
CC   amelioration of symptoms, or discovering a drug for tauopathy, neural 
CC   deficit, dementia, senility, age-related memory loss, traumatic brain 
CC   injury or Alzheimer's disease. The present sequence represents a human 
CC   tau protein fragment, which can be used in preparing the composition, for
CC   treating, diagnosing, amelioration of symptoms, or discovering a drug for
CC   the above mentioned diseases of the invention.
XX
SQ   Sequence 211 AA;

  Query Match             100.0%;  Score 159;  DB 19;  Length 211;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db         21 KIATPRGAAPPGQKGQANATRIPAKTPPAP 50
ADY86873
ID   ADY86873 standard; protein; 221 AA.
XX
AC   ADY86873;
XX
DT   02-JUN-2005  (first entry)
XX
DE   Human tau projection domain of splice variant with exon 3 missing.
XX
KW   microtubule binding domain; tau; neurotoxicity; transgenic animal;
KW   neurofibrillary tangle; Alzheimer's disease; neuroprotective; vaccine.
XX
OS   Homo sapiens.
XX
CC PN   WO2005026360-A1.
XX
CC PD   24-MAR-2005.
XX
CC PF   16-SEP-2004; 2004WO-EP010392.
XX
PR   16-SEP-2003; 2003EP-00020506.
PR   16-SEP-2003; 2003US-0503519P.
XX
CC PA   (UYGO-) UNIV GOETTINGEN GEORG AUGUST.
XX
CC PI   Wouters FS,  Iliev AI;
XX
DR   WPI; 2005-233497/24.
XX
CC PT   New polypeptide that is capable of displaying increased aggregation ex 
CC PT   vivo or causing increased neurotoxicity or cell, useful for generating 
CC PT   conformation-specific anti-tau-antibodies for treating e.g., Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 13; SEQ ID NO 21; 114pp; English.
XX
CC   The invention relates to polypeptides with modified microtubule binding 
CC   domains of a tau protein that are capable of displaying increased 
CC   aggregation ex vivo and/or causing increased neurotoxicity and/or cell 
CC   toxicity compared with the wild type human tau protein. The polypeptides 
CC   comprise at least one, two or three modified microtubule binding domains 
CC   of a tau protein, where the modified microtubule binding domain comprises
CC   a region of at least 5 alternating polar and non-polar amino acids. Also 
CC   described are: (i) a nucleic acid molecule comprising a nucleic acid 
CC   sequence encoding a modified polypeptide, (ii) an expression cassette 
CC   comprising the nucleic acid molecule, preferably further comprising 
CC   expression control sequences operatively linked to the nucleic acid 
CC   encoding the polypeptide, (iii) a host cell, particularly a mammalian, 
CC   non-human cell, inside or outside of the animal body or a human cell 
CC   outside of the human body, comprising the polypeptide, nucleic acid 
CC   and/or expression cassette, (iv) a transgenic animal comprising the host 
CC   cell, (v) a diagnostic kit for detecting the aggregated form of human tau
CC   protein comprising an antibody which specifically binds to the aggregated
CC   form of human tau protein and the polypeptide or an extract of the host 
CC   cell or transgenic animal as a positive control for the aggregated form 
CC   of human tau protein, (vi) a method for identifying molecules which 
CC   alters a phenotype induced by a modified microtubule binding domain of a 
CC   human tau protein, (vii) a method for identifying proteins interacting 
CC   with the aggregated and/or pathogenic form of tau, and (viii) a method 
CC   for generating conformation-specific anti-tau-antibodies which 
CC   selectively recognize human tau in the aggregated conformation. The 
CC   polypeptide, expression cassette, or an extract of the host cell or 
CC   transgenic animal is useful for in-vitro screening methods, for inducing 
CC   neurofibrillary tangles in cells in cell culture, for isolating proteins 
CC   which interact with neurofibrillary tangles or in a protein-protein-
CC   interaction screen and/or assay, or for preparing a vaccine, or for 
CC   generating conformation-specific anti-tau-antibodies that selectively 
CC   recognize human tau in the aggregated conformation for treating e.g. 
CC   Alzheimer's disease. The nucleic acid or expression cassette is useful in
CC   generating a transgenic animal. This sequence represents human tau 
CC   projection domain of splice variant with exon 3 missing.
XX
SQ   Sequence 221 AA;

  Query Match             100.0%;  Score 159;  DB 7;  Length 221;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIATPRGAAPPGQKGQANATRIPAKTPPAP 30
              ||||||||||||||||||||||||||||||
Db        121 KIATPRGAAPPGQKGQANATRIPAKTPPAP 150

SEQ ID NO:10
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 431 AA;

  Query Match             100.0%;  Score 115;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db        249 KIGSTENLKHQPGGGKVQIINK 270

SEQ ID NO:12
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 431 AA;

  Query Match             100.0%;  Score 177;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         23 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 56


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 4, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649